                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

 CAPWEALTH ADVISORS, LLC,

           Plaintiff,

 v.
                                                       No.: 3:21-cv-00036
 TWIN CITY FIRE INSURANCE CO.,                         Judge Eli J. Richardson
                                                       Mag. Judge Barbara D. Holmes
           Defendant.                                  JURY DEMAND



                               AGREED PROTECTIVE ORDER


         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

agreed and stipulated between the parties hereto that certain documents and

information requested by the parties in oral and written discovery (including third-

party discovery) in this action may contain confidential, sensitive, trade secret, or

other proprietary information that must be protected from unauthorized disclosure.

Accordingly, the discovery, use, and treatment of documents, tangible items,

information, and other materials by the parties or nonparties in this lawsuit may only

be conducted pursuant to the following terms and conditions:

                                       DEFINITIONS

         1.        As used in this Protective Order:

                   (a)     “Confidential   Information,”   as   used   herein,   means   any

information, in whatever form, that any Protected Person, as defined below, produces

in connection with formal or informal discovery in this lawsuit that may contain,

reflect, or concern its trade secrets, financial information, and other sensitive,



4835-7580-4658.1
   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 1 of 11 PageID #: 190
confidential, or proprietary information which, if disclosed to third parties, may

adversely affect the producing party’s commercial, business, or financial position.

                   (b)   “Disclosed”    means    shown,      divulged,    revealed,   produced,

described, transmitted, or otherwise communicated, in whole or in part.

                   (c)   “Document”      means        documents    or    electronically   stored

information as defined in Fed. R. Civ. P. 34(a).

                   (d)   “Parties” means collectively the Plaintiff and Defendant in this

Action.

                   (e)   “Person”      means    any     natural   person,    corporate    entity,

partnership, association, joint venture, governmental entity, or trust.

                   (f)   “Protected Person” means any Person (including a Party) that,

voluntarily or under compulsory process, produces or provides any documents,

information, testimony, or Confidential Information in this Action.

                   (g)   “Action” means the above-captioned action pending in this Court,

including any pretrial, trial, post-trial or appellate proceedings.

                   DESIGNATION OF CONFIDENTIAL INFORMATION

         2.        Any Protected Person shall have the right to designate as “Confidential”

and subject to this Protective Order any information, document, or tangible thing, or

portion of any document or tangible thing that contains Confidential Information.

Any Protected Person who produces or discloses any Confidential Information,

including without limitation, any information, document, tangible thing, written

discovery response, pleading, or testimony, shall mark or otherwise designate the

4835-7580-4658.1
                                                 2

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 2 of 11 PageID #: 191
same the foregoing or similar legend: “CONFIDENTIAL.” Any item that cannot be

so marked on its face shall be marked by placing the appropriate legend on a

container or package in which the tangible thing is produced or a tag attached hereto.

If an entire multi-page document is to be treated as “CONFIDENTIAL,” each page of

such document should be marked as “CONFIDENTIAL.”

         3.        A Protected Person who fails to mark or designate materials as

“CONFIDENTIAL” at the time of production or disclosure may do so by designating

it “CONFIDENTIAL” and providing counsel with a substitute copy bearing the

appropriate legend, within the longer of (a) sixty (60) calendar days after the date of

the initial production, or (b) if the failure to mark or designate the materials as

“CONFIDENTIAL” was inadvertent, reasonably soon after the discovery of the

mistake; provided, however, that any disclosure of the materials before receipt of the

substitute copy of the materials shall not be considered a violation of this Protective

Order.

         4.        Any Protected Person may designate the transcript (or any portion

thereof) of any deposition in this Action as Confidential Information by making such

designation on the record at the deposition or by doing so within thirty (30) calendar

days of receipt of the transcript of the deposition.

         5.        The Parties shall serve a copy of this Protective Order to each non-party

Protected Person (or, if represented by counsel, the non-party Protected Person’s

counsel) along with service of any subpoena. If a non-party Protected Person believes

that this Protective Order does not adequately protect its information, it may, within

4835-7580-4658.1
                                                3

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 3 of 11 PageID #: 192
fourteen (14) days after receipt of a copy of this Protective Order, seek additional

relief from the Court. If a non-party Protected Person seeks additional relief from

the Court, the information or Document for which additional protection has been

sought will not be produced until the Court has ruled on the non-party Protected

Person’s request for relief.

                   SCOPE OF DISCLOSURE OF CONFIDENTIAL INFORMATION

         6.        All Confidential Information shall be used by the receiving Party solely

for purposes of the prosecution or defense of this Action, shall not be used by the

receiving Party for any business, commercial, competitive, personal or other purpose,

and shall not be disclosed by the receiving Party to anyone other than those set forth

below, unless and until restrictions herein are removed either by written agreement

of counsel for the Parties, or by order of the Court.          Nothing contained in this

Protective Order shall preclude any Party from using its own Confidential

Information in any manner it sees fit, without prior consent of any Party or the Court.

         7.        Subject to Paragraphs 8 and 10 of this Protective Order, and except as

otherwise          provided    herein,    Confidential    Information     designated    as

“CONFIDENTIAL” pursuant to this Protective Order, and any information contained

therein, and any notes, abstracts, or summaries made therefrom, shall not thereafter

be disclosed in any matter to anyone other than:

                   (a)   the Parties to this Action and any current or former partner,

director, officer, employee or agent of a Party that is involved in a review of this

matter or any aspect thereof as part of his or her typical responsibilities or who is

4835-7580-4658.1
                                               4

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 4 of 11 PageID #: 193
requested by that Party or any of its attorneys to work on this Action, and any

reinsurer, accountant, actuary, auditor or regulator of the Parties, and any other

Person to whom the Parties (or their counsel) have a contractual, regulatory or

statutory obligation to report;

                   (b)   the Parties’ counsel, including legal assistants, paralegal, or other

law firm employees working under counsel’s supervision who are involved in the

prosecution or defense of this Action;

                   (c)   persons employed by or assisting the Parties’ counsel in

preparation for, or at, the trial of this Action, including experts or consultants with

which counsel may consult and other trial consulting personnel;

                   (d)   Any witness in this Action, and his or her counsel, but only for the

witness’s review in preparation for or during his or her deposition or in preparation

for his or her testimony at trial or a hearing in this Action;

                   (e)   document handling and reproduction firms engaged in relation to

this Action;

                   (f)   court reporters, stenographers, and videographers retained to

record testimony taken in this Action;

                   (g)   deponents, provided that such disclosure only occurs during the

deponent’s deposition;

                   (h)   any mediator assigned to hear this matter, and his or her staff;

                   (i)   the Court and court personnel, and any jury selected to hear this

Action (if applicable); and

4835-7580-4658.1
                                                5

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 5 of 11 PageID #: 194
                   (j)   other persons or entities, as agreed to in writing by the Parties,

or on the record by the Protected Person, or as otherwise ordered by the Court, after

opportunity for all parties to be heard.

         8.        Prior to the disclosure of any Confidential Information subject to this

Protective Order to any expert, consultant, or other Person or entity pursuant to

Paragraph 7 above, counsel for the Party seeking to make such a disclosure shall

inform each such Person, expert, or consultant that the Confidential Information may

not be disclosed or used except as provided in this Protective Order.

         9.        Any Party may challenge a Protected Person’s designation of any

Document or information as “CONFIDENTIAL” by stating as such in writing to the

designating Party or non-party. Within twenty-one (21) calendar days of receipt of

the objection to the confidentiality designation, the Protected Person that designated

the Document as “CONFIDENTIAL” may file a motion with the Court to establish

the confidential status of the materials. The burden of establishing that the

Document or information merits confidential protection will rest with the Protected

Person seeking such protection. Any such Document or information will be deemed

“CONFIDENTIAL” until the Court rules on the motion. If a Protected Person does

not file a motion with the Court within twenty-one (21) calendar days of receiving a

challenge from a Party, the Protected Person shall be deemed to have waived any

claim that the Document or information merits confidential protection, and the

Document or information will not be treated as “CONFIDENTIAL” hereunder.



4835-7580-4658.1
                                               6

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 6 of 11 PageID #: 195
         10.       Each Party, Person, or entity to whom disclosure of any Confidential

Information is made in accordance with this Protective Order is bound by the terms

herein and is hereby prohibited from divulging any of the materials so obtained

without proper authorization, or from using in any way such materials for his, her,

or its own benefit (other than for the prosecution or defense of this Action), or from

using such materials for any purpose or in any manner not directly related to the

prosecution or defense of this Action.

         11.       Confidential Information shall not be filed with the Court, except as

provided in this Paragraph and that any Party may use its own Confidential

Information in any manner it sees fit, without prior consent of any Party or the Court.

In the event that any Party desires to file Confidential Information with the Court,

including, without limitation, any pleadings, motions, briefs, memoranda, affidavits,

declarations, transcripts, exhibits, or other papers disclosing, quoting, noting, or

summarizing any Confidential Information, the Party shall move for leave to file such

Confidential Information under seal pursuant to LR 5.03 (a “Motion to Seal”), and

the Confidential Information shall remain under seal until further order of the Court.

To the extent the Court denies the Motion to Seal on the basis that the information

is not confidential, the Party seeking to file the Confidential Information may do so.

Where feasible, only “CONFIDENTIAL” portions of filings with the Court shall be

filed under seal. Furthermore, in the event that it becomes necessary for a Party to

disclose Confidential Information at a court hearing or proceeding or the trial in this

action, the Party seeking to disclose such Confidential Information shall make such

4835-7580-4658.1
                                              7

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 7 of 11 PageID #: 196
disclosure in camera unless the Court orders otherwise. This Agreement will not

prevent        the    admission   into   evidence   of   any   material   designated   as

“CONFIDENTIAL” and having the material considered by the Court or a jury.

         12.       Neither this Protective Order nor the disclosure of any Confidential

Information shall be construed as a waiver by any Protected Person of (a) any

objection to the admissibility in evidence of any such materials, (b) any objection to

the production of any such materials, or (c) any objection to the production of

materials or documents on the ground that they contain such highly sensitive and

confidential information that it should not be produced at all, and that any necessary

information concerning the contents of the materials or documents can be discovered

in other ways. In the event that Confidential Information is used or disclosed in any

court hearing or trial in this action, such materials and documents shall not lose their

“CONFIDENTIAL” status through such use or disclosure, and the Parties, witnesses,

and counsel in this action shall take all steps reasonably required to protect the

confidentiality of such materials and documents during such use or disclosure.

         13.       Within forty-five (45) days of the final disposition of this Action,

including the exhaustion of any appellate proceedings, the Parties shall either (a)

assemble and return to the Protected Person providing such information designated

as “CONFIDENTIAL” all such material in their possession; (b) destroy all such

material in their possession, delivering to the Protected Person providing such

information a written certificate that they have complied with this Protective Order;

or (c) retain copies of “CONFIDENTIAL” materials so long as such documents are

4835-7580-4658.1
                                              8

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 8 of 11 PageID #: 197
held in the strictest confidence and remain subject to the provisions of this Protective

Order. The Parties will also ensure to the best of their abilities that all Persons

subject to Paragraph 7 receiving materials designated as “CONFIDENTIAL” have

complied with this Paragraph. Notwithstanding the foregoing, counsel for each Party

may retain an archival copy of documents produced in discovery, any court filings,

deposition exhibits, and/or hearing or trial exhibits that contain Confidential

Information.

         14.       To the extent consistent with applicable law, the inadvertent or

unintentional disclosure of Confidential Information that should have been

designated as such, regardless of whether the information, document, or thing was

so designated at the time of disclosure, shall not be deemed a waiver in whole or in

part of a Protected Person’s claim of confidentiality, either as to the specific

information, document, or tangible thing disclosed or as to any other material or

information concerning the same or related subject matter. A Protected Person may

rectify such inadvertent or unintentional disclosure by notifying in writing counsel

for all Parties to whom the material was disclosed that the materials should have

been designated confidential reasonably soon after the Protected Person learns of its

inadvertent or unintentional disclosure. Such notice shall constitute a designation of

the information, Document or thing as confidential under this Protective Order.

         15.       The inadvertent production or disclosure by a Protected Person of

Documents or information subject to the attorney-client privilege, work-product

protection, or any other applicable privilege or protection, or the inadvertent

4835-7580-4658.1
                                             9

   Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 9 of 11 PageID #: 198
production of Documents or information that the Protected Person believes do not

meet the Rule 26 discovery standard, despite the Protected Person’s reasonable

efforts to prescreen such Documents and information prior to production, will not

waive the applicable privilege and/or protection if a request for return of such

inadvertently produced Documents or information is made promptly after the

Protected Person learns of the inadvertent production.

         Upon a request from any Protected Person who has inadvertently produced

Documents or information that it believes is privileged, protected, or does not meet

the Rule 26 discovery standard, the receiving Party shall immediately return such

Documents and all copies to the Protected Person, except for any pages containing

privileged markings by the receiving party which shall instead be destroyed and

certified as such by the receiving party to Protected Person.

         Nothing herein shall prevent the receiving Party from preparing a record for

its own use containing the date, author, addresses, and topic of the inadvertently

produced Documents or information as is reasonably necessary to identify the

Documents or information and describe their nature to the Court in any motion to

compel production.

         16.       Pending entry by the Court, this Protective Order shall be treated as an

Agreed Stipulation and shall be considered binding and enforceable upon execution

by the Parties’ counsel. The provisions of this Protective Order may be modified at

any time by a written agreed stipulation of the Parties. In addition, a Party may at



4835-7580-4658.1
                                               10

  Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 10 of 11 PageID #: 199
any time apply to the Court for modification of this Protective Order pursuant to a

motion brought in accordance with the rules of the Court.

         IT IS SO ORDERED.



                                _____________________________________________
                                BARBARA D. HOLMES
                                UNITED STATES MAGISTRATE JUDGE

APPROVED FOR ENTRY:




s/Eugene N. Bulso, Jr.
Eugene N. Bulso, Jr. (No. 12005)
BULSO, PLC
155 Franklin Road, Suite 400
Brentwood, TN 37027
Tel: (615) 913-5200
Fax: (615) 913-5150
gbulso@bulso.com
Attorneys for Plaintiff

s/David H. Topol
David H. Topol
Matthew W. Beato
Ashley L. Criss
(admitted pro hac vice)
WILEY REIN LLP
1776 K Street NW
Washington, DC 20006
(202) 719-7000

Justin Joy
Schyler Cox
LEWIS THOMASON
424 Church Street, Suite 2500
Nashville, Tennessee 37219-8615

Attorneys for Defendant
4835-7580-4658.1
                                        11

  Case 3:21-cv-00036 Document 28-1 Filed 07/27/21 Page 11 of 11 PageID #: 200
